Title: Francis W. Gilmer to Thomas Jefferson, 26 November 1818
From: Gilmer, Francis Walker
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond. Nov. 26. 1818.
          
          I have heard with great pleasure of your convalescence. by winter you will be quite well to enjoy the triumph of the university which is now beyond all danger.
          It is highly probable that you will be consulted by friends from Philadelphia as to a successor to Dorsey & our excellent friend Doctr Wistar. Should you be—I must beg of you to converse with Colo: Randolph on the pretensions of Doctr: Watson of this place. He knows him as well as I do—& as a physician & anatomist better than I can. He is every way superior to Smith of Williamsburg who was spoken of in preference to Dorsey.
          Watson is so modest, & so little known that I have felt the liberty I take with you in some degree due to him—& extorted from me. The motive I am sure will excuse me to you.
          
            most respectfully yours &c.
            F. W. Gilmer.
          
        